Citation Nr: 1648014	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and mood disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches with dizziness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to November 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Decatur, Georgia (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her April 2014 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In a letter sent to the Veteran in October 2016, she was informed that a videoconference hearing had been scheduled for her on December 2, 2016.  In a letter received by VA in December 2016, the Veteran requested that her scheduled hearing be postponed and rescheduled to a later date because she was unable to drive from her home in Florida to the Winston-Salem RO at that time. 

In light of the foregoing, the Board finds that the Veteran's claim should be remanded to the RO to schedule the Veteran for another videoconference hearing before the Board at the local RO.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2016).


Accordingly, the case is REMANDED for the following action:

Contact the Veteran and schedule a videoconference hearing at the local RO before a Veterans Law Judge of the Board.  A copy of the letter notifying the Veteran of the scheduling of the hearing should be placed in the record and a copy should be sent to his representative.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



